Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 20120137256(Lalancette) is determined to be the closest art of record. Lalancette fails to disclose or imply  a limitation including “[a] computing system comprising: 
a network communication interface to communicate, over one or more networks, with (i) computing devices of requesting users of a transport service, and (ii) computing devices of drivers of the transport service; 
one or more processors; and 
one or more memory resources storing instructions that, when executed by the one or more processors, cause the computing system to: 
determine a match between a requesting user of the transport service and a matched driver traveling towards a pick-up location of the requesting user;
based on the match, transmit, over the one or more networks, a trigger signal to a computing device of the requesting user, the trigger signal causing the computing device of the requesting user to generate a selectable feature that, when selected, causes the computing device of the requesting user to prominently display a specified color on a graphical user interface (GUI) of the computing device of the requesting user; and 


It is noted that none of the cited art teaches this limitation in combination with all other limitations of each independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday-Thursday /8:00AM-5PM EST/.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
2/1/2021


						/WILLIAM L BASHORE/                                                                                       Supervisory Patent Examiner, Art Unit 2175